Citation Nr: 1446170	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service from August 1964 to May 1967. This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

The Board notes that the Veteran's June 2008 Substantive Appeal also included the issue of entitlement to service connection for type II diabetes mellitus. In November 2011, however, the RO granted the Veteran's claim for service connection. Accordingly to the documents to which the Board has access, the Veteran has not perfected an appeal of the assigned evaluation or effective date of that grant.  Given that this represents a complete grant of benefits on appeal, the Board need not consider this issue. 

On his Substantive Appeal, the Veteran also requested the opportunity to testify before a Decision Review Officer at the Regional Office. He was scheduled for such a hearing, but in April 2011, the Veteran stated that he wished to withdraw his hearing request.

This claim was previously before the Board in April 2012, at which time the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to ensure due process.  The Veteran's claim for entitlement to TDIU was remanded by the Board in April 2012 to develop and adjudicate in the first instance.  To date, the claims file contains no record of any development on this issue.  

Administrative records indicate that a temporary file was created post-Board remand but that file cannot be located and associated with the claims file.  After the April 2012 Board remand, the paper claims file contains no documents.  Since the April 2012 remand, the Veterans Benefits Management System contains records that are unrelated to the claim on appeal.  The Virtual VA paperless system contains notification regarding the Veteran's dependency claim, VA treatment records dated from 2010 to 2014, and other records unrelated to the claim on appeal.

Accordingly, the Board cannot determine whether the April 2012 remand directives have been complied with, as the claims file contains no relevant development from April 2012 through the present.  Therefore, upon remand, the AOJ must undertake rebuilding the claims file or simply redevelop the claim as requested in the 2012 remand.  

Accordingly, the case is REMANDED for the following action:

1. Rebuild the Veteran's claims file to the extent possible, including any other documents that may be indicated as potentially relevant to his TDIU claim, per the VA Adjudication Procedure Manual.

2. If rebuilding the claims file is not possible or if no development of the Veteran's TDIU claim has been accomplished, the AOJ must:

a. Provide the Veteran with the necessary VCAA notice regarding his TDIU claim.

b. Provide the Veteran a VA examination or social and industrial evaluation, whichever is appropriate, to determine the impact of his service-connected disabilities on his employability. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. The claims file must be made available to and reviewed by the examiner. The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history. Based on the review of the claims file, the examiner must provide comment upon the effects of the Veteran's service-connected disabilities on his employment, to include consideration of his education and occupational experience, but irrespective of age and any nonservice-connected disorders. A full explanation for all opinions expressed must be provided. 

3. After completing the above action, to include either rebuilding the claims file or conducting the required development, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

